743 So. 2d 625 (1999)
Jose REGALADO, Appellant,
v.
Deborah REGALADO, Appellee.
No. 98-02133.
District Court of Appeal of Florida, Second District.
October 22, 1999.
Jose Regalado, pro se.
No appearance for Appellee.
DANAHY, PAUL W., (Senior) Judge.
The appellant, Jose Regalado, challenges the final judgment of dissolution of marriage entered in this case. He argues that the trial court erred when it set the final hearing without allowing a reasonable time from the service of the notice of *626 hearing. Florida Family Law Rule of Procedure 12.440(a) mandates that "[t]rial shall be set within a reasonable time from the service of the notice for trial." Here, the notice was served less than ten days prior to the final hearing, and Mr. Regalado, who was incarcerated at the time, did not appear at the hearing. Under the circumstances, we do not consider this to be a reasonable time. Even though the final judgment appears to be favorable to Mr. Regalado, we are compelled to set aside that judgment and remand with instructions to the trial court to conduct a new hearing. See Broussard v. Broussard, 506 So. 2d 463 (Fla. 2d DCA 1987).
Reversed and remanded.
NORTHCUTT, A.C.J., and DAVIS, J., Concur.